




Exhibit 10.12


Stock Option
Retention Award Agreement


Throughout this Award Agreement (the “Agreement”) we sometimes refer to Sprint
Corporation (the “Corporation”) and its subsidiaries as “we” or “us.”


1. Award of Option Right
On August 1, 2013 (the “Date of Grant”), the Section 16 Sub-Committee of the
Compensation Committee of the Board of Directors of the Corporation granted you
an Option Right to purchase from us 1,733,102 shares of Sprint common stock, par
value $.01 per share (the “Common Stock”) at an Option Price equal to the
closing per share of the Common Stock on the Date of Grant. The Option Right is
governed by the terms of the Sprint Corporation 2007 Omnibus Incentive Plan (the
“Plan”) and is subject to the terms and conditions of the Plan and this
Agreement. The Option Right is not intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986
(the “Code”).


2. When the Option Right Becomes Exercisable; Forfeiture
Your Option Right becomes fully exercisable on the earlier of (a) August 1,
2018, and (b) the date vesting is accelerated as described in paragraph 3 below,
conditioned on you continuously serving as our employee to such date (the
“Vesting Date”). You will forfeit as of your Separation from Service your Option
Right that is not vested pursuant to this paragraph. Separation from Service is
defined in the Plan. Generally, it means the last day of your relationship with
us as a common-law employee as reflected on our payroll records. You will also
forfeit your Option Right or we may recover any compensation related thereto to
the extent the Board of Directors of the Corporation determines that its value
is based on financial results or operating objectives impacted by your knowing
or intentional fraudulent or illegal conduct and that such forfeiture or
recovery is appropriate. You will also forfeit your Option Right immediately as
of your breach of a restrictive covenant under your employment agreement.


3. Acceleration of Vesting
Your Option Right will vest fully on your Separation from Service under the
following circumstances:


Event
Condition for Vesting Acceleration
Death
If you die.
Disability
If you have a Separation from Service under circumstances that make you eligible
for benefits under the Sprint Long-Term Disability Plan.
Involuntary Termination without Cause or Resignation with Good Reason
If you have a Separation from Service under circumstances that you receive
severance benefits under the Sprint Separation Plan (or its successor) the
Sprint Change in Control Severance Plan (or its successor) or your employment
agreement.







--------------------------------------------------------------------------------




Hesse Stock Option Retention Award Agreement


4. Exercise of Option Right
To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. To exercise you
must:
•
deliver a written election under procedures we establish (including by approved
electronic medium) and

•
pay the Option Price.



You may pay the Option Price by
•
check or by wire transfer of immediately available funds,

•
actual or constructive transfer of shares of Common Stock you have owned for at
least six months having a market value on the Exercise Date equal to the total
Option Price, or

•
any combination of cash, shares of Common Stock and other consideration as the
Compensation Committee may permit.



If you pay the Option Price by delivery of funds or shares of Common Stock, the
value per share for purposes of determining your taxable income from such an
exercise will be the Market Value Per Share of the Common Stock on the
immediately preceding day before the exercise except that we will use the
average of the high and low prices on that date in lieu of the closing price.


To the extent permitted by law, you may pay the Option Price from the proceeds
of a sale through a broker we designate. The Market Value Per Share for purposes
of determining your taxable income from such an exercise will be the actual
price at which the broker sold the shares.


5. Expiration of Option Right
Unless terminated earlier in accordance with the terms of this Agreement or the
Plan, the Option Right granted herein will expire at 4:00 P.M., U.S. Eastern
Time, on the tenth anniversary of the Grant Date (the “Expiration Date”). If the
tenth anniversary of the Grant Date, however, is a Saturday, Sunday or any other
day on which the market on which our Common Stock trades is closed (a
“Non-Business Day”), then the Expiration Date will occur at 4:00 P.M., U.S.
Eastern Time, on the first business day before the tenth anniversary of the
Grant Date.


If the last day to exercise is a Non-Business Day, then you must exercise no
later than the previous business day. You are solely responsible for managing
the exercise of your Option Award in order to avoid inadvertent expiration.


6. Effect of your Separation from Service
The length of time you have to exercise your vested Option Right after your
Separation from Service is described in the table below. The Option Right will
expire as of the end of the applicable period. In no event, however, may you
exercise your Option Right after the Expiration Date.










Page 2 of 4




--------------------------------------------------------------------------------




Hesse Stock Option Retention Award Agreement


Termination Event
Time to Exercise Vested Options
Resignation or Involuntary termination (not for Cause)
May exercise up through the 90th day after your Separation from Service
Death
May exercise up through the 12th month after your Separation from Service
Disability - if you have a termination of employment under circumstances that
would make you eligible for benefits under the company’s long-term disability
plan
May exercise up through 60 months after your Separation from Service
Termination for Cause
Forfeited as of Separation from Service



7. Transfer of your Option Right and Designation of Beneficiaries
Your Option Right represents a contract between the Corporation and you, and
your rights under the contract are not assignable to any other party during your
lifetime. Upon your death, your Option Right may be exercised in accordance with
the terms of the Award by any beneficiary you name in a beneficiary designation
or, if you make no designation, by your estate.


8. Plan Terms
All capitalized terms used in this Agreement that are not defined in this
Agreement have the same meaning as those terms have in the Plan. The terms of
the Plan are hereby incorporated by this reference. The Plan is available on
line at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.


9. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


10. Amendment; Discretionary Nature of Plan
This Agreement is subject to the terms of the Plan, as may be amended from time
to time, except that the Award which is the subject of this Agreement may not be
materially impaired by any amendment or termination of the Plan approved after
the Date of Grant without your written consent. You acknowledge and agree that
the Plan is discretionary in nature and may be amended, cancelled, or terminated
by the Corporation, in its sole discretion, at any time. The grant of the Option
Award under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of Option








Page 3 of 4




--------------------------------------------------------------------------------




Hesse Stock Option Retention Award Agreement


Awards, other types of grants under the Plan, or benefits in lieu of such grants
in the future. Future grants, if any, will be at the sole discretion of the
Corporation, including, but not limited to, the timing of any grant, the number
of shares underlying the Option Award granted, and vesting provisions.


11. Data Privacy
By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Option Right and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize us to store and transmit such
information in electronic form.


12. Governing Law
This Agreement will be governed by the laws of the State of Kansas. No shares of
Common Stock will be delivered upon the exercise of the Option Right unless
counsel for the Corporation is satisfied that such delivery will be in
compliance with all applicable laws.


13. Severability
The various provisions of this Agreement are severable, and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.


14. Entire Agreement
You hereby acknowledge that you have read the Sprint Corporation 2007 Omnibus
Incentive Plan Information Statement dated July, 2013 (the “Information
Statement”) available on line at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.
To the extent not inconsistent with the provisions of this Agreement, the terms
of the Information Statement and the Plan are hereby incorporated by reference.
This Agreement, along with the Information Statement and the Plan, contain the
entire understanding of the parties.


Sprint Corporation                    Daniel R. Hesse
            


By: /s/ Sandra J. Price                    /s/ Daniel R. Hesse
                        
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933






Page 4 of 4






